Citation Nr: 0313626	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision of the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA)-which granted service connection for PTSD and assigned 
a 10 percent rating effective from November 12, 1998.  The 
veteran wants a higher rating.  

In February 2003, to support his claim, the veteran testified 
at a hearing at the RO in Las Vegas.  His hearing was 
conducted by the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

Since the veteran timely appealed the initial 10 percent 
rating assigned for his PTSD, just after establishing his 
entitlement to service connection for this condition, the 
Board must consider his claim in this context.  This, in 
turn, requires determining whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his PTSD may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  And to reflect this 
consideration, the issue on appeal is as stated.


REMAND

The veteran believes his PTSD is more than 10 percent 
disabling.  He was last examined by VA several years ago, in 
August 1999, and that evaluation was not so much to determine 
the severity of his PTSD-but rather, the cause of it 
(i.e., whether it was related to a stressful incident in 
service).  This has been conceded, however, by granting 
service connection.  So the dispositive issue now on appeal 
is just how severe the condition is.  He therefore needs to 
be reexamined to obtain a medical opinion concerning this.  
38 U.S.C.A. § 5103A(d) (West 2002).

The veteran also has not been duly apprised of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new law has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002), and the implementing regulations are found at 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  So he needs 
to be notified of this new law as it relates to his 
particular appeal, including insofar as what specific 
evidence he is responsible for obtaining and submitting, 
himself, and what evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to a rating higher 
than 10 percent for his PTSD.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.



2.  The RO should contact the veteran and 
ask whether he has received treatment for 
his PTSD since August 1999.  If so, after 
obtaining the necessary releases, the RO 
should contact the named medical 
providers, VA as well as non-VA, and 
request copies of all previously 
unobtained medical records.  Any and all 
VA treatment records not already on file 
must be obtained regardless of whether in 
fact the veteran responds to the 
foregoing request.  All records obtained 
should be associated with the other 
evidence in the claims file.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to obtain a 
medical opinion concerning the severity 
of his PTSD.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this Remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The report of 
examination should provide detailed 
descriptions of all current psychiatric 
symptomatology, including the 
identification of any diagnoses other 
than PTSD.  In particular, to the extent 
possible, the examiner should distinguish 
symptoms directly attributable to the 
veteran's service-connected PTSD, 
as opposed to those symptoms attributable 
to any other identified psychiatric 
disorder.  The examiner also is requested 
to assign a numeric score on the 
Global Assessment of Functioning (GAF) 
scale, and to explain what the score 
means in terms of the veteran's overall 
psychological, social, and occupational 
functioning pertaining to his service-
connected PTSD.  The examiner should 
offer an opinion as to whether 
the veteran's service-connected PTSD 
renders him unemployable, given his 
education and work experience.  The 
examiner should discuss the rationale of 
his/her opinions.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
psychiatric examination, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  
38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO should readjudicate the 
veteran's claim for an initial rating 
higher than 10 percent for his PTSD.  
This must include consideration of the 
holding in Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  If the 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement 
of the case (SSOC) in accordance with 
38 U.S.C.A. § 7105 (West 2002).  The 
veteran and his representative must be 
given an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




